The petition satisfies the requirements of SCR 98(5).
                     Accordingly, we approve attorney Andrew L. Strom's resignation. SCR
                     98(5)(a)(2). The petition is hereby granted.
                                   It is so ORDERED.




                                             Hardesty


                      . 7'0Clir, J.                                                         J.
                     Parraguirre                                Douglas


                                                                                        '   J.
                                                                S'aitta



                     Gibbons




                     cc: Andrew L. Strom
                          C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                           2
(0, 1947A    43t1.